EXHIBIT 10.23

 

CASH COMPENSATION FOR

NON-MANAGEMENT DIRECTORS OF THE REGISTRANT

 

Iomega’s non-management Directors receive certain fees for their services on the
Board of Directors and its committees. In addition, all non-management Directors
are reimbursed for out-of-pocket expenses incurred in connection with Iomega’s
business activities. The fees paid to non-management Directors are paid pursuant
to the fee schedule in effect at March 15, 2005, as set forth below:

 

     Current Fees


--------------------------------------------------------------------------------

Annual Retainer:

      

Chairman of the Board (receives no other committee or meeting fees)

   $ 100,000

Other Non-Employee Directors

   $ 20,000

Committee Fees:

      

Chairman of the Audit Committee

   $ 33,000

Chairman of the Ethics and Compliance Committee

   $ 10,000

Chairman of the Compensation Committee

   $ 16,667

Members of the Audit Committee

   $ 6,667

Members of the Compensation Committee

   $ 5,000

Other Members of a Standing Committee (other than the

Nominating and Governance Committee)

   $ 3,333

Meeting Fees:

      

Board Meeting

   $ 2,000

Committee Meeting (not paid if meeting fees exceed $3,667for same two-day
period)

   $ 1,667

Per Board or Committee Meeting by Teleconference

   $ 500

 

There are no committee or meeting fees with respect to the Nominating and
Governance Committee.